Case 3:13-cv-01535-L Document 74 Filed 08/13/19   Page 1 of 3 PageID 19194
Case 3:13-cv-01535-L Document 74 Filed 08/13/19   Page 2 of 3 PageID 19195
Page 3 of 3 PageID 19196




                                                           ·"')
Case 3:13-cv-01535-L Document 74 Filed 08/13/19




                                .__
                                                  Relig~ousr-,                                                                                       ...
                                                   Actton                                                                           ~~I?
                                                                                                                                                                         US POSTAGE
                                                                                                                                                                         $ 00.50
                                                  Center                                                                                                                 1'1rst-Class
                                                                                                                                                           Malted From 20036
                                                    of Reform Judaism                                                                                      08/0912019
                                                  2027 Massachusetts Ave NW                                                                                032A 0061861038
                                                  Washington, D.C. 20036
                                                          ®~3
                                                                                                                             HECE!VED-3
                                                                                                                           ~~~~·~--~-~ .
                                                                                                                           I
                                                                               C\tt'(, N\\'~" IY~r ~ ~~' ...~.__
                                                                                                               ,,2019
                                                                                                                  _
                                                                                \jt),~d cs.~~-Ttl" '\::)~~~ ~1-t' ', :.'!                  .
                                                                                                                                                                           .J:·i~
                                                                                \\00 ~Qt'\\1'\tftt ~~t\, ~oa"" \L\S'Z.                  ···-------
                                                                                ~G.\\~~\ '"TX 1S1.l\1.
                                                                              ..?5:;;:,:+2$ i 3 i 0   C:()(l i
                                                                                                                               ..
                                                                                                                       iui'IIJl'li ,Hpli, 11nliltt "'Jli 1111 ,111,·'Hl tipi•l,i
                                                                                                                 j, di 1
